UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

 

MOHAMMAD AHMAD GHULAM RABBANI, ;
Petitioner, ;

v. ; Civil No. 05-1607 (RCL)
BARACK OBAMA, et al. ;
Respondents. ;
)
ORDER

Before the Court are the petitioner’s motion for a preliminary injunction [306], the
government’s opposition [319], the petitioner’s reply [320], the petitioner’s and government’s
respective briefs regarding any claims remaining to be decided in this case [341, 344], and the
petitioner’s status report [346] ﬁled December 16, 2014. For the reasons explained in the
accompanying Memorandum Opinion issued this date, it is hereby

ORDERED that the petitioner’s motion for a preliminary injunction [3 06] is DENIED.

It is so ORDERED this Mid day of December 2014.

C.
R0 CE C. LAMBERTH
United States District Judge